                                                                    James E. Torgerson (Bar No. 8509120)
                                                                    jim.torgerson@stoel.com
                                                                    Sarah Langberg (Bar No. 1505075)
                                                                    sarah.langberg@stoel.com
                                                                    STOEL RIVES LLP
                                                                    510 L Street, Suite 500
                                                                    Anchorage, AK 99501
                                                                    Telephone: 907.277.1900
                                                                    Facsimile: 907.277.1920

                                                                    Attorneys for Defendant and Counterclaimant
                                                                    Alaska Native Tribal Health Consortium
                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                   FOR THE DISTRICT OF ALASKA
                  510 L Street, Suite 500, Anchorage, AK 99501
                                            Fax 907.277.1920




                                                                    SOUTHCENTRAL FOUNDATION,                             Case No.: 3:17-cv-00018-TMB

                                                                                    Plaintiff and Counter-Defendant,     INDEX OF EXHIBITS TO
STOEL RIVES LLP




                                                                                                                         DECLARATION OF SARAH
                                                                            v.                                           LANGBERG

                                                                    ALASKA NATIVE TRIBAL HEALTH
                    Main 907.277.1900




                                                                    CONSORTIUM,

                                                                                    Defendant and Counterclaimant.


                                                                     Exhibit     Description                                                      Sealed Exhibit
                                                                       A         Excerpt from Public Law 105-83 (full text from §§ 325, 326)           NO
                                                                       B         Articles of Incorporation of ANTHC (filed Dec. 5, 1997)               NO
                                                                                 [ANTHC_000054 - 61]
                                                                        C        Amended and Restated Articles of Incorporation of ANTHC               NO
                                                                                 (filed Mar. 8, 2001) [ANTHC_000063 - 69]
                                                                        D        Amended and Restated Articles of Incorporation of ANTHC               NO
                                                                                 (filed Feb. 1, 2012) [ANTHC_000072 - 76]
                                                                        E        Amended and Restated Bylaws of ANTHC (as of Apr. 6, 2017)             NO
                                                                                 [ANTHC_001574-1592]
                                                                        F        ANTHC Board of Directors Disclosure of Records and                    NO
                                                                                 Information Policy No. 01-1007 (approved and effective Apr. 6,
                                                                                 2017) [ANTHC_001608-1611]
                                                                        G        Exhibit G: ANTHC Board of Directors Code of Conduct (Apr.             NO
                                                                                 11, 2012) [ANTHC_000571-578]
                                                                        H        ANTHC Board of Directors Code of Conduct (Jun. 1, 2016)               NO
                                                                                 [ANTHC_000820-826]

                                                                    INDEX OF EXHIBITS - LANGBERG DECL.
                                                                    Southcentral Foundation v ANTHC, 3:17-cv-00018-TMB
                                                                    Page 1 of 2
                                                                 CaseCase
                                                                      3:17-cv-00018-TMB
                                                                           3:17-cv-00018-TMBDocument
                                                                                                 Document
                                                                                                      43 *SEALED*
                                                                                                            209 Filed Filed
                                                                                                                      10/21/19
                                                                                                                            08/16/17
                                                                                                                                 PagePage
                                                                                                                                     1 of 21 of 2
                                                                     Exhibit      Description                                                  Sealed Exhibit
                                                                       I          ANTHC Board of Directors Code of Conduct (Jun. 6, 2017)           NO
                                                                                  [ANTHC_001595-1603]
                                                                         J        Plaintiff’s Responses and Objections to Defendant’s Second        NO
                                                                                  Discovery Requests (Jul. 17, 2017)
                                                                        K         Excerpt from Southcentral Foundation’s (SCF) proposed            YES
                                                                                  amendments to the ANTHC Bylaws, Article XIV (Jun. 3, 2015)
                                                                                  [SCF_000253]
                                                                        L         Excerpt from SCF’s proposed amendments to ANTHC’s Code           YES
                                                                                  of Conduct (Jun. 1, 2016) [SCF_000336-338]
                                                                        M         Amended and Restated Bylaws of SCF (May 12, 2011)                YES
                                                                                  [SCF_000005-8]
                                                                        N         SCF’s Board of Directors and Officers Conflict of Interest       YES
                                                                                  Policy (Nov. 7, 2016) [SCF_000009-21]
                                                                        O         Excerpt from SCF’s “Code of Conduct & Ethics”, Section 8:        YES
                                                                                  Our Commitment to Integrity in Relationships (Jan. 2014)
                                                                                  [SCF_000037, SCF_000061]
                  510 L Street, Suite 500, Anchorage, AK 99501
                                            Fax 907.277.1920




                                                                        P         ANTHC’s Board of Director Meeting Minutes (Dec. 2-3, 2014)       YES
                                                                                  [ANTHC_000146-155]
                                                                        Q         ANTHC Board of Directors Resolution No. 14-06:                    NO
STOEL RIVES LLP




                                                                                  Establishment of Executive Committee (Dec. 3, 2014)
                                                                                  [ANTHC_000660-661]
                                                                        R         ANTHC Board of Directors Executive Committee Charter             YES
                                                                                  (Dec. 3, 2014) [ANTHC_001488-1490]
                    Main 907.277.1900




                                                                        S         ANTHC Board of Directors Executive Committee Charter (Sep.        NO
                                                                                  28, 2016) [ANTHC_001563-1564]
                                                                        T         ANTHC Board of Directors Executive Committee Charter              NO
                                                                                  (Apr. 6, 2017) [ANTHC_001612-1613]
                                                                        U         ANTHC Board of Directors Resolution No. 17-02:                    NO
                                                                                  Establishment of Executive Committee (Apr. 6, 2017)
                                                                                  [ANTHC_001593-1594]
                                                                        V         Amended and Restated Bylaws of ANTHC (as of Apr. 11,              NO
                                                                                  2012) [ANTHC_000549-565]


                                                                    93814717.1 0009312-00008




                                                                    INDEX OF EXHIBITS - LANGBERG DECL.
                                                                    Southcentral Foundation v ANTHC, 3:17-cv-00018-TMB
                                                                    Page 2 of 2
                                                                 CaseCase
                                                                      3:17-cv-00018-TMB
                                                                           3:17-cv-00018-TMBDocument
                                                                                                 Document
                                                                                                      43 *SEALED*
                                                                                                            209 Filed Filed
                                                                                                                      10/21/19
                                                                                                                            08/16/17
                                                                                                                                 PagePage
                                                                                                                                     2 of 22 of 2
